1 Reported in 205 N.W. 63.
The complaint alleges that defendants employed plaintiff to obtain for them certain timber-cutting permits on certain lands; that defendants agreed to pay him $250; that he obtained the permits and has not been paid. The answer alleges that plaintiff falsely represented that the timber contained at least 800 cords of balsam lath bolts; and that they had offered to rescind. Defendant appeals from an order denying its alternative motion for judgment notwithstanding or a new trial.
There is evidence in the case to sustain the verdict of $200 which is necessarily grounded upon the testimony to the effect that defendants agreed to pay $200 to plaintiff for his services in procuring the permits which cost $125. It was the privilege of the jury to accept such version of the transaction.
Error is claimed to have resulted from the exclusion of evidence, but following the exclusion the witness was permitted to give the same conversation which showed that the alleged false representation was a mere opinion and not a statement of fact. The other assignments of error are without merit.
Affirmed. *Page 525